The opinion of the court was delivered by
Powers, J.
The county court allowed the plaintiff to show by parol, what matters were litigated in the justice suit in his favor against the collector. The defendant complains of this ruling, and insists that the judgment in that suit is conclusive of the issues made in the present action, and that parol proof could not be admitted to show the subject-matter of inquiry in the justice suit. A judgment is conclusive of all matters which are tried, or necessarily put in issue, in the action on which it is founded. If the judgment cannot be rendered without deciding the particular matter claimed to have been concluded, it will be considered as having settled that matter in all future actions between the parties. In the justice suit against the collector, the legality of the plaintiff’s assessment for taxation, might be properly tried; but the case shows that the suit failed for the reason that the collector had paid over the money. The plaintiff had sued the wrong party, and this was the only question considered in that case. Such a judgment works no estoppel that bars the plaintiff’s claim in this suit. It has long been well settled, that parol proof is admissible to *528prove or disprove the identity of the matter in litigation with that of the former adjudication. Perkins v. Walker, 19 Vt. 144; Packet Co. v. Sickles, 5 Wall. 580.
Judgment affirmed.